                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


TAMMIE DAVIS,                          )
                                       )
                      Plaintiff,       )
                                       )
      v.                               )                      Case No. 19-2098-JWL
                                       )
FORD MOTOR COMPANY,                    )
                                       )
                      Defendant.       )
                                       )
_______________________________________)


                                MEMORANDUM AND ORDER

        On April 9, 2019, the Court ordered plaintiff to show cause (1) why defendant’s

pending motion to dismiss (Doc. # 9) should not be granted as uncontested; and (2) why

defendant’s motion should not be granted on the merits. Plaintiff timely responded to the

order on April 19, 2019. In that response, plaintiff notes that she filed a motion for leave

to file an amended complaint on April 9, 2019 (Doc. # 19); she states that she intended the

amended complaint to address the issues raised in defendant’s motion to dismiss; and she

argues that the allegations in the proposed amended complaint are sufficient to state a claim

for relief.1

        As defendant points out in its reply brief, plaintiff has not properly responded to the

show cause order because she has not addressed her failure to file a timely response to

defendant’s motion to dismiss. The Court would be justified in dismissing this action for


        1
            Plaintiff does not argue that her original allegations are sufficient to state a claim.
that reason alone. Nevertheless, as the Court has repeatedly noted, its preference is always

for claims to be decided on their merits. See, e.g., BVM Merriam, LLC v. American Family

Mutual Ins. Co., 2019 WL 78906, at *1 (D. Kan. Jan. 2, 2019) (Lungstrum, J.) (citing

cases). Plaintiff could have amended her complaint as a matter of course in direct response

to defendant’s motion to dismiss, see Fed. R. Civ. P. 15(a)(1)(B), and even if the Court had

granted defendant’s motion on the merits, it would have allowed plaintiff an opportunity

to amend to cure any pleading deficiencies, especially at this early stage of the litigation.

Therefore, to further the Court’s goal of having cases decided on the merits whenever

possible, the Court will allow plaintiff to amend her complaint in response to defendant’s

motion to dismiss.

       Accordingly, the Court grants plaintiff’s motion for leave to amend (Doc. # 19),

and defendant’s motion to dismiss (Doc. # 9) is hereby denied as moot. Plaintiff shall file

her amended complaint as soon as practicable. Defendant shall file its answer or otherwise

respond to the amended complaint on or before May 22, 2019.2




       2
         The Court previously ordered that defendant did not need to respond to plaintiff’s
motion for leave to amend until further order. The Court is granting that motion without
requesting a response because defendant had the opportunity to reply to plaintiff’s show
cause response and because any argument concerning the sufficiency of the proposed
amended complaint is better considered in the context of a new motion to dismiss. It
appears that the amended complaint, which alleges that the subject accident was caused by
a defective transmission that shifted unexpectedly, does satisfy plaintiff’s relatively light
burden to provide sufficient notice to defendant of the claim. Nevertheless, if defendant
believes in good faith that the amended complaint is subject to dismissal, it may file a
motion under Rule 12 in lieu of an answer.
                                             2
IT IS SO ORDERED.


Dated this 1st day of May, 2019, in Kansas City, Kansas.


                                        s/ John W. Lungstrum
                                        John W. Lungstrum
                                        United States District Judge




                                    3
